Citation Nr: 9929226	
Decision Date: 10/08/99    Archive Date: 10/21/99

DOCKET NO.  96-36 944A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved disability pension benefits in the amount of $8,177, 
to include the question of whether the overpayment was 
properly created.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel



INTRODUCTION

The veteran had active military service from August 1969 to 
March 1970.  

This matter arises from various decisions rendered since 
March 1996 by the Department of Veterans Affairs (VA) 
Committee on Waivers and Compromises (COWC) at the Cleveland, 
Ohio, Regional Office (RO), which held that recovery of the 
overpayment at issue would not violate the principles of 
equity and good conscience.  The case previously was remanded 
to the RO in September 1998 for additional action.  That was 
accomplished to the extent possible, and the case then was 
returned to the Board for final appellate consideration.  


FINDINGS OF FACT

1.  On his original pension application submitted to VA in 
June 1994, the veteran reported that he received monthly 
Social Security benefits totaling $133.10.  Based upon that 
information, he was awarded improved disability pension 
benefits totaling $518 monthly.  

2.  As the result of an income verification match during 
1995, it was discovered that the veteran had been receiving 
gross monthly Social Security benefits of $466.10 as of 
August 1, 1994, $454.10 as of December 1, 1994, and $478.10 
as of December 1995.  The veteran's countable income was 
recalculated retroactively for pension purposes effective 
August 1, 1994, and his VA pension benefits were reduced 
accordingly; an overpayment of $5,244 ensued.  

3.  In his March 1996 statement, the veteran reported that he 
had been receiving workers compensation benefits in the 
amount of $768 monthly beginning October 1995.  Again, the RO 
recalculated the veteran's countable income for pension 
purposes, and determined that his income exceeded the maximum 
applicable income limitation; his pension benefits ultimately 
were terminated retroactively effective November 1, 1995, and 
it was determined that his indebtedness to VA had increased 
to $8,177.  

4.  The appellant was at fault in the creation of the 
overpayment at issue because he failed to timely notify VA of 
changes in his income.  

5.  Recovery of the overpayment at issue would not subject 
the veteran to undue economic hardship.

6. Collection of the instant indebtedness would not defeat 
the purpose for which the pension program is intended.

7.  The appellant's failure to make restitution would result 
in his unfair financial gain.

8.  The appellant did not relinquish a valuable right or 
otherwise incur a legal obligation in choosing to receive 
pension benefits from VA.  


CONCLUSION OF LAW

Recovery of the overpayment of improved disability pension 
benefits in the amount of $8,177 would not be against the 
principles of equity and good conscience.  38 U.S.C.A. 
§§ 5107, 5302 (West 1991); 38 C.F.R. §§ 1.963, 1965 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds the appellant's 
claim to be "well grounded."  That is, it is plausible and 
capable of substantiation.  Moreover, it appears that all 
relevant facts have been properly developed to the extent 
possible, and that the case is ready for appellate 
consideration.  See 38 U.S.C.A. § 5107(a).  In this regard, 
the Board observes that the appellant was given the 
opportunity to furnish additional information to clarify the 
amount of his current monthly Social Security benefits, but 
that he failed to do so.  His contention is that it was the 
responsibility of VA to acquire such information directly 
from the Social Security Administration because he did not 
have verifying information in his possession.  The Board 
would point out that its September 1998 remand was undertaken 
in an attempt to give the veteran an opportunity to refute 
information regarding the amount of his current Social 
Security benefits that already had been furnished to VA by 
the Social Security Administration.  Thus, the fact that VA 
did not again verify information already of record does not 
constitute a violation of its duty to assist the veteran in 
the development of his claim.  Id.  In this regard, the onus 
was upon the veteran to prove that he had accurately reported 
the amount of his monthly Social Security benefits.  He could 
have done so simply by furnishing VA with a photocopy of his 
monthly check.  In any case, the Board will decide this case 
based upon the evidence of record.  

The Board notes that the appellant has questioned the 
validity of the indebtedness at issue.  Because he has done 
so, the Board must determine whether the debt was properly 
created.  See Schaper v. Derwinski, 1 Vet. App. 430, 434 
(1991).  The overpayment of improved disability pension 
benefits in the amount of $8,177 represents benefits that the 
veteran was paid, but to which he was not entitled, since 
August 1, 1994.  Beginning with his pension application in 
June 1994, the veteran either underreported or unduly delayed 
in reporting the amount of both his Social Security benefits 
and his workers compensation benefits.  This resulted in the 
overpayment now at issue.  The record indicates that the 
veteran has been charged with Social Security benefits and 
workers compensation in the amounts that have been verified 
and from the dates that these benefits first were received.  
Thus, the overpayment at issue represents excessive pension 
benefits paid to the veteran, and, as such, it constitutes a 
valid debt.  

Given the foregoing, the question arises as to whether the 
appellant was guilty of fraud, willful misrepresentation, or 
bad faith in the creation of the overpayment now at issue.  
The RO considered the facts in this case, and concluded that 
the appellant was not; however, notwithstanding this, the 
Board must render an independent determination in this 
regard.  See Ridings v. Brown, 6 Vet. App. 544, 546 (1994).  
Since there appears to be no indication of an intent to 
deceive or to seek unfair advantage by the appellant, no 
legal bar to the benefit now sought is present.  Id.  

The final matter for Board consideration is whether it would 
be against equity and good conscience for VA to require 
repayment of the instant indebtedness.  In this regard, there 
shall be no recovery of such an indebtedness under laws 
administered by the Secretary of Veterans Affairs when it is 
determined that such recovery would be against equity and 
good conscience.  See 38 U.S.C.A. § 5302(a).  The phrase 
"equity and good conscience" means arriving at a fair 
decision between the obligor and the Government.  See 38 
C.F.R. § 1.965(a).  In making such a decision, consideration 
will be given to such things as the relative fault of the 
debtor, whether collection of the debt would deprive the 
debtor of life's basic necessities, whether withholding all 
or part of the appellant's monetary benefits by way of 
recoupment would nullify the objective for which such 
benefits were intended, whether failure to make restitution 
would result in unfair gain to the debtor, and whether the 
appellant's reliance on VA benefits resulted in his 
relinquishment of a valuable right or his incurrence of a 
legal obligation.  Id.  

As previously noted, the indebtedness at issue resulted from 
the veteran's failure to notify VA accurately and promptly of 
changes in, and additions to, his annual income; that is, he 
underreported the amount of his Social Security benefits, and 
delayed in reporting his receipt of workers compensation 
benefits.  As a result, the RO projected his anticipated 
income during the period beginning August 1, 1994, and ending 
November 1, 1995, to be less than that actually received.  
This alone led to the overpayment at issue.  Thus, the 
veteran was at fault in the creation of the debt.  


Notwithstanding the relative degree of fault by the appellant 
in the creation of the indebtedness at issue, the more 
pressing question is whether collection of the indebtedness 
would deprive him of life's basic necessities.  The veteran 
contends that it would, and has furnished a VA Form 20-5655, 
Financial Status Report, on two occasions.  Taken together, 
these indicate that the veteran receives workers compensation 
benefits in the amount of $768 monthly and Social Security 
benefits (as verified by VA) of more than $530 monthly, for a 
total of approximately $1,200 monthly.  He also reports 
monthly expenses totaling $1,346.18.  However, of this, 
$303.22 represents a monthly payment on his automobile.  
Debts owed to the Government deserve the same deference as 
personal debts; for that reason, the amount that the veteran 
owes for the purchase of his automobile is not for 
consideration in determining his monthly living expenses.  
Thus, the veteran's monthly expenses exclusive of installment 
and other personal debts is less than his net monthly income 
by more than $250.  Given that the veteran's net monthly 
income exceeds his monthly expenses, it does not appear that 
collection of the improved disability pension overpayment in 
the amount of $8,177 would deprive him of life's basic 
necessities.  It follows, then, that it would not result in 
undue financial hardship for the veteran to repay the 
existing overpayment.  Conversely, his failure to make 
restitution would result in his unfair gain and unjust 
enrichment.  

Of further note is that there is no indication that recovery 
of the instant overpayment would nullify the objective for 
which the improved disability pension program was intended.  
The veteran currently is not receiving pension benefits 
because his countable income exceeds the maximum income limit 
established by law.  See 38 U.S.C.A. § 1521 (West 1991).  
Moreover, there is no indication that the veteran either 
relinquished a valuable right or incurred any additional 
legal obligation by relying upon the VA improved disability 
pension program.  It follows that collection of the 
indebtedness at issue would not violate the principles of 
equity and good conscience.  



ORDER

Waiver of recovery of the improved disability pension 
indebtedness in the amount of $8,177 is denied.  



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals




 

